Citation Nr: 1545979	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the reduction of the evaluation of residuals of prostate cancer from 100 percent to 20 percent, effective August 1, 2012, was proper.

2.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer for the period subsequent to August 1, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Rockland County Veterans Service Agency


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issues of entitlement to an evaluation in excess of 20 percent for prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2008 rating decision granted service connection for prostate cancer and assigned an evaluation of 100 percent under DC 7528, effective July 31, 2008.

2.  Following a VA examination in August 2011, by rating decision in August 2011, the RO proposed to reduce the 100 percent rating for prostate cancer.

3.  A May 2012 rating decision implemented the reduction in the rating for prostate cancer from 100 percent disabling to 20 percent disabling, effective August 1, 2012; at the time, the record did not show prostate cancer recurrence or metastasis.  

4.  As of the date of the reduction, the Veteran had urine leakage, urinary incontinence, or stress incontinence which required the wearing of absorbent materials which was changed less than 2 times per day. 

5.  As of the date of the reduction, he had a daytime voiding interval of 2 to 3 hours and nighttime awakening to void 3 to 4 times per night.  


CONCLUSION OF LAW

The reduction of the rating for residuals of prostate cancer from 100 percent to 20 percent, effective August 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115a, 4.115b Diagnostic Code (DC) 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records, and a VA examination of the Veteran. There is no indication that any relevant outstanding records exist with respect to the claim for restoration of a 100 percent evaluation.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  Service connection for prostate cancer was granted by an October 2008 rating decision and a 100 percent evaluation was awarded, effective July 31, 2008.  38 C.F.R. § 4.115b, DC 7528.  In that rating decision and the accompanying notice, the Veteran was informed that an examination would be scheduled at a future date to determine the severity of the service-connected prostate cancer residuals.

The RO proposed reducing the Veteran's rating for prostate cancer from 100 percent to 20 percent disabling in an August 2011 rating decision.  The Veteran was notified of this proposal in a letter dated in August 2011.  In the letter, the Veteran was notified that he could request a personal hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  In a May 2012 rating decision, the RO reduced the evaluation of the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective August 1, 2012, and informed the Veteran of this in a letter dated May 8, 2012.  The Veteran appealed this decision.

The Veteran contends that the May 2008 rating decision which reduced the evaluation of his service-connected residuals of prostate cancer from 100 percent to 20 percent under DC 7528 was improper as the residuals are more disabling than contemplated by a 20 percent evaluation.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). By an August 2011 rating decision and August 2011 notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e). Here, the reduction was effectuated in a May 2012 rating decision with an effective date of August 1, 2012.

The notice letter for the implementation of the reduction was mailed on May 8, 2012.  Thus, the proper effective date should be no sooner than July 31, 2012, which is the last day of the month in which the 60-day period from the date of the notice of the final action expired.

The Board must address whether the reduction was warranted.  An evaluation of 100 percent is provided under 38 C.F.R. § 4.115b, DC 7528, for malignant neoplasms of the genitourinary system, which includes prostate cancer.  The note following this Diagnostic Code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  Id.

Service connection for prostate cancer was granted and evaluated as 100 percent disabling, effective July 31, 2008.  The RO proposed reducing that evaluation in August 2011 and the reduction was effective in August 2012.  The 100 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 which specify that additional considerations are required for ratings which have continued for long periods at the same level (five years or more), are not applicable in this instance.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Residuals are to be evaluated based on renal or voiding dysfunction, whichever is predominant. 38 C.F.R. § 4.115b , Diagnostic Code 7528.  Under the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a , a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assignable for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is appropriate for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  In this case the Veteran has not alleged, and the evidence does not show, that his prostate cancer disability has been accompanied by any of the aforementioned symptoms of renal dysfunction.  .

As for voiding dysfunction, VA regulations provide that the disability is to be rated as a particular condition as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a .

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than 2 times per day is to be rated as 20 percent disabling.  A 40 percent rating is warranted when such impairment requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. Id.

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night. Id.

Obstructed voiding manifested by obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants the assignment of a noncompensable rating.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; and/or 4. Stricture disease requiring periodic dilatation every 2 to 3 months. 38 C.F.R. § 4.115a .  A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization. Id.

In August 2011, the Veteran was afforded a VA medical examination where he was noted to have been diagnosed with Gleason 6 adenocarcinoma without perineural invasion.  In December 2008 he had a radical prostatectomy.  Following the surgery, he had problems with urinary leakage and incontinence and has had erectile dysfunction.  He stated that occasionally his incontinence is associated with a cough or a laugh.  He also stated he will be incontinent when he assumes a supine position or when he twists a wrench hard.  

The examiner noted the Veteran had a voiding dysfunction that caused urine leakage which required absorbent material which must be changed less than two times per day.  The Veteran stated he had lab work done at a private hospital within the past three months and was asked to fax his recent medical reports done since 2008 which would provide information on the status of his prostate cancer and residuals.  The examiner stated the Veteran's male reproductive system conditions, including neoplasms, do not impact his ability to work.

A September 2011 letter from the Veteran's private doctor notes the Veteran was diagnosed with Gleason 6 prostate cancer in July 2008, and laparoscopic radical prostatectomy surgery was performed in December 2008.  The doctor stated that postoperatively, the Veteran experienced paresthesia of the right anterolateral thigh for which he was advised to seek a neurological evaluation.  On his most recent visit in June 2011, the Veteran's PSA was undetectable at less than 0.1 ng/dl.  He reported a strong urinary stream with nocturia two to three times a night depending on fluid intake.  He continued to have stress urinary incontinence for which he reported improvement to use of one pad per day.  

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective August 1, 2012, was done in a procedurally correct manner, and that the evidence demonstrates that a continuation of the 100 percent rating is not appropriate.  A review of the Veteran's available medical records does not show any evidence of a recurrence of the Veteran's prostate cancer.  As there is no evidence of recurrence of the malignancy, a 100 percent disability evaluation for prostate cancer was no longer warranted.  Thus, the reduction of the 100 percent rating for prostate cancer was proper.

The Board further notes that as of the date of the reduction, the Veteran had urine leakage, urinary incontinence, or stress incontinence which required the wearing of absorbent materials which must be changed less than 2 times per day.  As of the date of the reduction, he had a daytime voiding interval of 2 to 3 hours and nighttime awakening to void 3 to 4 times per night.  Thus, 20 percent was the appropriate level to which the disorder was reduced.  


ORDER

Entitlement to restoration of the 100 percent disability rating for residuals of prostate cancer, effective August 1, 2012, is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  

A review of the Veteran's VA treatment records note that he experiences urinary incontinence due to his prostatectomy and wears thin protective pads.  However, the treatment records do not indicate the current level of severity of the Veteran's residual condition.

As noted above, the Veteran's August 2011 VA medical examination notes the Veteran had problems with urinary leakage and incontinence.  He stated that occasionally his incontinence is associated with a cough or a laugh.  He also stated he will be incontinent when he assumes a supine position or when he twists a wrench hard.  The examiner noted the Veteran had a voiding dysfunction that caused urine leakage which required absorbent material which must be changed less than two times per day.  The voiding dysfunction did not require the use of an appliance.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  He was noted to have erectile dysfunction that is due to his total prostatectomy, but no other residual conditions or complications due to prostate cancer or its treatment other than those already documented.  The examiner stated the Veteran's male reproductive system conditions, including neoplasms, do not impact his ability to work.

The September 2011 letter from the Veteran's private doctor notes that on his most recent visit in June 2011, the Veteran report a strong urinary stream with nocturia two to three times a night depending on fluid intake.  He continued to have stress urinary incontinence for which he reported improvement to use of one pad per day.  

In a September 2011 statement, the Veteran claimed he was having increased difficulty with his prostate cancer.  He reported experiencing numbness to his right leg from the hip to the knee (the Board notes that the Veteran was separately service-connected for peripheral neuropathy of the right thigh associated with prostate cancer in an April 2014 rating decision), and he stated he urinates at least five times a day and uses the bathroom five to six times a day.  He asserted the residuals from his prostate cancer have a major impact on his life and are prompting him to retire early.  In his June 2012 Notice of Disagreement, the Veteran again maintained that his ability to work has been "severely limited."

As the Veteran has reported experiencing worsening symptoms since his last VA examination, the Board finds it necessary to afford the Veteran a VA medical examination to ascertain the nature and extent of his voiding dysfunction.

Further, as noted above, the Veteran has raised the issue of unemployability due to residuals of his prostate cancer.  Where the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further development is needed to properly adjudicate the TDIU claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice with regard the claim for TDIU.

2.  Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated from December 2014 to the present.  Any additional pertinent records identified by the Veteran should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

3.  Upon completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of any residual renal or voiding dysfunction stemming from prostate cancer treatment, including the functional impact of this service-connected disability to assist the Board in additionally determining whether a derivative TDIU is warranted.  The claims folder should be made available to the examiner for review.  The examiner must obtain a detailed history from the Veteran regarding his urinary frequency, urine leakage and obstructed voiding symptoms.  All indicated tests should be conducted.  

When commenting on claimed entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or any impairment caused by disabilities that are not service connected.

It is most essential the examiner discuss the underlying rationale of all opinions offered, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


